             Case 7:19-cv-07880-KMK Document
                        UNITED STATES        55 FiledCOURT
                                        DISTRICT      09/11/20 Page 1 of 1
                                           The Charles L. Brieant, Jr
                                 Federal Building and United States Courthouse
                                             300 Quarropas Street.
                                         White Plains, New York 10601
                                                 914 390 4250

     Chambers of
Hon. Paul E. Davison
United States Magistrate Judge                                             September 11, 2020

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 Empire Community Development LLC
                                                                SCHEDULING ORDER
                                  Plaintiff(s),                        7:19-cv-07880-KMK-PED
                  - against -
 Ennis, et al

                                   Defendant(s).




      The Court has rescheduled a Settlement Conference before the Honorable Paul E.
Davison, United States Magistrate Judge the conference scheduled for September 28, 2020 at 2:30
pm is now scheduled for on October 8, 2020 at 2:30 p.m.

      Please note Judge Davison’s COVID-19 Order (docketed separately) setting forth
procedures applicable to all civil cases.

       Counsel are encouraged, but not required, to submit a confidential, ex parte letter to the
Court, not to exceed 5 pages in length, no later than two (2) business days prior to the conference,
outlining any information counsel believes would assist the Court in preparation for the
conference. Until further notice, any such ex parte letter must be emailed to:
ChambersNYSDDavison@nysd.uscourts.gov. Counsel shall notify all other parties of their
intention to submit an ex parte letter no later than one week prior to the conference.

PLEASE NOTIFY ALL OTHER PARTIES OF THE ABOVE INFORMATION IMMEDIATELY




  USDC SDNY
  DOCUMENT
  ELECTRONICALLY
 USDC SDNY           FILED
  DOC #
 DOCUMENT
  DATE FILED:9/11/20FI
 ELECTRONICALLY

                                                                   9/11/20
